DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Application No. 17/117,916 filed on December 10, 2020, now U.S. Patent No. 11,000,534 which claims priority from U.S. Provisional Application No. 63/106,662, filed on October 28, 2020 and U.S. Provisional No. 63/089,396 filed on October 8, 2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,000,534 B1 (Provided on IDS 06/17/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application are drawn to the use of a pharmaceutical composition comprising a deuterated compound of Formula IA-2 or IA-3 and ‘534 is drawn to a pharmaceutical composition comprising a deuterated compound of Formula IA-2 or IA-3.  Therefore since ‘534 is drawn to the same composition as claimed in the instant claims, the use as claimed in the instant claims are rendered obvious since the same composition will inherently have the same properties and same function.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
This rejection is being made since this application is a continuation of ‘534 and a group restriction was not required in ‘534.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,324,762 B2 (Provided on IDS 05/16/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application are drawn to the use of a pharmaceutical composition comprising a deuterated compound of Formula IA-2 or IA-3 and ‘762 is drawn to a pharmaceutical composition comprising a deuterated compound of Formula IA-2.  Therefore since ‘762 is drawn to the same composition as claimed in the instant claims, the use as claimed in the instant claims are rendered obvious since the same composition will inherently have the same properties and same function.  "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
This rejection is being made since a group restriction was not required in ‘762.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "wherein the one or more side effects".  There is insufficient antecedent basis for this limitation in the claim since claim 1 from which claim 20 depends does not recite any limitation pertaining to one or more side effects.  For the sake of compact prosecution, claim 20 is being interpreted as being dependent upon claim 19 and examined herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5 and 7-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a depressive disorder or an eating disorder and a pain disorder in a subject in need thereof comprising administering an effective amount of a pharmaceutical composition comprising a deuterated compound of Formula (IA-2) or (IA-3), does not reasonably provide enablement for a method of treating any neurological or psychiatric disorder in a subject in need thereof comprising administering an effective amount of a pharmaceutical composition comprising a deuterated compound of Formula (IA-2) or (IA-3).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification does not provide sufficient information to support the claimed invention of treating any neurological or psychiatric disorder in a subject in need thereof comprising administering an effective amount of a pharmaceutical composition comprising a deuterated compound of Formula (IA-2) or (IA-3).
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: The instant invention pertains to a method of treating any neurological disorder or any psychiatric disorder in a subject in need thereof comprising administering an effective amount of a pharmaceutical composition
comprising a deuterated compound of Formula (IA-2) or (IA-3).

Breadth of the claims: The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicants claim that a pharmaceutical composition comprising a deuterated compound of Formula (IA-2) or (IA-3) can be used to treat any neurological disorder or any psychiatric disorder. Thus the cited claims are deemed very broad since these claims read on treating any neurological disorder which includes numerous diseases, as well as any psychiatric disorder which also includes numerous diseases.
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating any neurological or psychiatric disorder, which include a great number of diseases with widely varying etiologies. Thus, the skilled artisan would view that the treatment of all disorders/diseases encompassed by the claims, by administering the claimed compositions, is highly unpredictable. 
Guidance of the Specification/Working Examples:  In the background of the instant specification, it is stated that psilocybin is known to have hallucinogenic, anxiolytic, and psychoactive activities [001]. In vivo, psilocybin is rapidly dephosphorylated into the active compound psilocin, which activates serotonin 2A (5-HT2A) receptors in the central nervous system (CNS), mimicking the effects of serotonin [001].  It is further stated that psilocybin has been investigated as a potential treatment for anxiety and depression in life-threatening diseases, depression, obsessive-compulsive disorder, alcoholism and nicotine addiction, cluster headaches and autism [002].  There are no working examples presented in the instant specification.  Applicant has not provided any data demonstrating the treatment of any disorder comprising the administration of a pharmaceutical composition comprising a deuterated compound of Formula IA-2 or IA-3.  However, based on the expectation that the claimed deuterated compounds will behave similarly to the non-deuterated psilocybin, one would reasonably expect that the claimed compositions would be suitable in treating certain psychiatric disorders such as depression through their activity of mimicking the effects of serotonin.  In addition, the state of the art supports the treatment of depression and pain with psilocybin.
  Thus, while there is adequate support for the treatment of certain psychiatric disorders such as depression and certain neurological disorders such as pain, the specification fails to provide clear and convincing evidence in sufficient support of the broad treatment of any psychiatric or neurological disorder as recited in the instant claims. 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to determine if a psychiatric or neurological disorder can be treated by the claimed composition.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
In conclusion, Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. A method for treating any neurological or psychiatric disorder in a subject in need thereof comprising administering an effective amount of a pharmaceutical composition comprising a deuterated compound of Formula (IA-2) or (IA-3) is not enabled by the instant specification.  

Conclusion
 Claims 1-20 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM